      Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                February 09, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

STATE OF TEXAS,                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §                  Civil Action No. 6:21-cv-00003
                                               §
The UNITED STATES OF AMERICA;                  §
DAVID PEKOSKE, Acting Secretary of             §
The United States Department of Homeland §
Security, in his official capacity;            §
UNITED STATES DEPARTMENT OF                    §
HOMELAND SECURITY; TROY                        §
MILLER, Senior Official Performing the         §
Duties of the Commissioner of U.S. Customs §
and Border Protection, in his official         §
capacity; U.S. CUSTOMS AND BORDER §
PROTECTION; TAE JOHNSON, Acting §
Director of U.S. Immigration and               §
Customs Enforcement, in his official           §
capacity; U.S. IMMIGRATION AND                 §
CUSTOMS ENFORCEMENT; TRACY                     §
RENAUD, Senior Official Performing the §
Duties of the Director of the U.S. Citizenship §
And Immigration Services, in her official      §
capacity; and U.S. CITIZENSHIP                 §
AND IMMIGRATION SERVICES,                      §
                                               §
       Defendants.                             §

              ORDER EXTENDING TEMPORARY RESTRAINING ORDER

       Pending before the Court is the State of Texas’s request for a 14-day extension of the

Temporary Restraining Order entered by the Court on January 26, 2021 (the “TRO”). (Dkt. No.

31 at 4; Dkt. No. 52 at 49–54). The Defendants oppose this request. (Dkt. No. 30 at 1–3). Having

considered the pleadings on this issue, the record, the arguments of counsel at the January 29, 2021

hearing, and the applicable law, the Court GRANTS Texas’s request for an extension of the TRO.
      Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 2 of 6




I.     BACKGROUND

       The State of Texas requested a TRO to enjoin the Defendants from executing an immediate

100-day pause on the removal of “any noncitizen with a final order of removal.” (Dkt. No. 2 at

4).   The 100-day pause was implemented through a Department of Homeland Security

Memorandum dated January 20, 2021 (the “January 20 Memorandum”). (Dkt. No. 2-2). On

January 26, 2021, the Court granted this request and ordered, in relevant part:

       1.      Defendants and all their respective officers, agents, servants, employees,
               attorneys, and other persons who are in active concert or participation with
               them are hereby ENJOINED and RESTRAINED from enforcing and
               implementing the policies described in the January 20 Memorandum in
               Section C entitled “Immediate 100-Day Pause on Removals.”

       2.      This TRO is granted on a nationwide basis and prohibits enforcement and
               implementation of the policies described in the January 20 Memorandum in
               Section C entitled “Immediate100-Day Pause on Removals” in every place
               Defendants have jurisdiction to enforce and implement the January 20
               Memorandum.

(Dkt. No. 16 at 17).

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, the Court ordered the TRO to

be in effect for 14 days, meaning it would lapse on February 9, 2021. (Id. at 2). Texas now

requests that the Court extend the TRO for an additional 14 days pursuant to Rule 65(b)(2) of the

Federal Rules of Civil Procedure. (Dkt. No. 31 at 4; Dkt. No. 52 at 49–54). The Defendants

oppose this request and assert that the TRO should expire on February 9, 2021. (Dkt. No. 30 at 1–

3). At a January 29, 2021 hearing on the briefing schedule for the preliminary injunction phase,

the Court considered the Parties’ arguments and stated there was a “real problem with being able

to develop the record within 14 days.” (Dkt. No. 52 at 67–68). A day after the hearing, the Court

entered a Scheduling Order that contemplated a briefing and discovery schedule extending beyond

February 9, 2021, the 14th day of the TRO. (Dkt. No. 44). In light of this procedural history and




                                                 2
          Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 3 of 6




the following analysis, the Court finds there is good cause to extend the TRO for 14 days until

February 23, 2021.

II.        ANALYSIS

           Rule 65 of the Federal Rules of Civil Procedure authorizes a court to extend a temporary

restraining order once for a period of 14 days if the Court finds that “good cause” justifies such an

extension. FED. R. CIV. P. 65(b)(2).1 Federal courts in the Fifth Circuit have concluded “good

cause” exists to justify an extension for many reasons, such as to allow sufficient time for

discovery, for scheduling considerations, to accommodate the court’s need for additional time to

fully consider a preliminary injunction motion, and where an enjoined party suffered no harm. See

Xtria, LLC v. Int'l Ins. All., Inc., No. 309-CV-2228, 2009 WL 4756365, at *5 (N.D. Tex. Dec. 11,

2009) (finding issues pertaining to discovery “constitute good cause for extension of the TRO.”);

WaterFleet LLC v. TanMar Rentals, LLC, No. SA-19-CV-01190, 2019 WL 9197838, at *2 n.1

(W.D. Tex. Oct. 24, 2019) (“To the extent a preliminary injunction hearing cannot practicably be

set before the expiration of this temporary restraining order, the pending preliminary injunction

hearing may be considered in evaluating good cause to extend this temporary restraining order.”);

Sec. & Exch. Comm’n v. AriseBank, No. 3:18-CV-186, 2018 WL 10419828, at *1 (N.D. Tex. Mar.

9, 2018) (“Courts have found good cause to extend TROs, for example, where the court needed

time to fully consider the various arguments and motions of the parties[,] where the moving party

needed additional time to prepare and present its preliminary injunction, . . . and where the moving



      1
            Rule 65(b)(2) provides in pertinent part:
                  The [TRO] expires at the time after entry–not to exceed 14 days–that the
                  court sets, unless before that time the court, for good cause, extends it for
                  a like period or the adverse party consents to a longer extension. The
                  reasons for an extension must be entered in the record.
FED. R. CIV. P. 65(b)(2).


                                                        3
      Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 4 of 6




party was continuing to attempt to serve the defendants and obtain more information about the

case.” (alteration and ellipsis added) (quotation and citations omitted)) (collecting cases);

Elepreneurs Holdings, LLC v. Benson, No. 4:21-CV-00026, 2021 WL 134098, at *2 (E.D. Tex.

Jan. 14, 2021) (granting plaintiffs’ motion for extension because such “an extension . . . is

warranted because Defendants do not appear to have been harmed by the grant of the present

temporary restraining order.”).

       The Court finds good cause exists to extend the TRO for 14 days for four independent

reasons. First, as stated at the January 29, 2021 hearing, the Court finds that extending the TRO

is proper because the additional time is necessary for the record to be more fully developed. (Dkt.

No. 52 at 67–68). The Court, in its January 30, 2021 Scheduling Order, ordered the Defendants

to produce data pertaining to individuals subject to a final order of removal. (Dkt. No. 44 at 2).

The Defendants’ counsel asserted that providing this information is a significant undertaking, (Dkt.

No. 52 at 69–70), and in the interest of providing the Defendants with sufficient time, the Court

ordered that it be produced by February 10, 2021, one day after the TRO is set to expire. (Dkt.

No. 44 at 2). This information will provide for a more fulsome record that will assist the Court in

adjudicating Texas’s Motion for a Preliminary Injunction. Additionally, the discovery cutoff is

also February 10, 2021, a day after the original TRO expires. (Id.). This deadline was agreed to

by the parties and includes a stipulation that either party may attach evidence in supplemental

briefing with respect to the preliminary injunction. (Id.).

       Second, the deadline for the Defendants’ to respond to Texas’s Motion for Preliminary

Injunction and Texas’s deadline to file a reply both fall outside the original 14-day period. (Id. at

3). Accordingly, the Court finds that it is necessary to extend the TRO so that all parties will have

an opportunity to fully brief these matters.




                                                 4
       Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 5 of 6




        Third, the Court also needs time to assess the arguments and prepare a ruling on the Motion

for Preliminary Injunction. This would necessarily fall outside the original 14-day period.

        Fourth, for the reasons identified in the Court’s initial TRO, (Dkt. No. 16), the irreparable

harm that would accrue to Texas if an extension of the TRO is not granted before consideration of

its Motion for a Preliminary Injunction is more substantial than any harm incurred by the

Defendants. During the January 29, 2021 hearing, the Defendants argued that an extension of the

TRO would multiply an “inherent constitutional injury” to the Executive’s “broad discretion” in

the subject matter here. (Dkt. No. 52 at 51). The Defendants also argued that the 100-day pause

on removals is necessary to allow the current administration to take account important

immigration, foreign policy, and humanitarian considerations. (Id.). These arguments are nearly

identical to those the Fifth Circuit rejected in Texas v. United States when affirming a preliminary

injunction. 809 F.3d 134, 186 (5th Cir. 2015). There, the panel concluded that the “harms the

United States has identified are less substantial,” in part because “the principles the government

cites are more likely to be affected by the resolution of the case on the merits than by the

injunction.” Id. The Court finds the same is true here regarding the extension of the TRO. The

Court may ultimately be persuaded by the Defendants’ arguments, but any harm they might incur

between now and then does not outweigh the potential for irreparable harm to Texas.

III.    CONCLUSION

        For the foregoing reasons, the Court GRANTS Texas’s request for an extension. The TRO

is extended for 14 days until February 23, 2021.

        It is SO ORDERED.




                                                   5
Case 6:21-cv-00003 Document 67 Filed on 02/08/21 in TXSD Page 6 of 6




 SIGNED this February 8, 2021.



                                     _____________________________________
                                             DREW B. TIPTON
                                     UNITED STATES DISTRICT JUDGE




                                 6
